     Case 2:19-cr-20545-LVP ECF No. 7, PageID.39 Filed 03/17/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF
AMERICA,

                       Plaintiff,

v.                                                Criminal Case No. 19-20545
                                                  Honorable Linda V. Parker

ANTHONY BOYD,

                Defendant.
__________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
          EARLY TERMINATION OF SUPERVISED RELEASE

      In 2013, in the District Court for the Southern District of Florida, Defendant

pleaded guilty to one count of knowingly and intentionally attempting to possess

with intent to deliver a controlled substance in violation of 21 U.S.C. § 841(a)(1).

(ECF No. 1-1 at Pg ID 2-6.) The presiding judge then sentenced Defendant to a

term of imprisonment of 87 months, followed by a four-year term of supervised

released. (Id. at Pg ID 8-9.) Petitioner was released from prison on September 27,

2018 (ECF No. 3 ¶ 2), and his supervision was transferred to the Eastern District of

Michigan on August 22, 2019 (ECF No. 2). Defendant filed a Motion for Early

Termination of Supervised Released on January 29, 2021. (ECF No. 3.) The
    Case 2:19-cr-20545-LVP ECF No. 7, PageID.40 Filed 03/17/21 Page 2 of 3




government filed a response to the motion on March 15, 2021, indicating that it has

no objection to Defendant’s request. (ECF No. 6.)

      Pursuant to § 3583(e), a district court has the discretion to terminate a term

of supervised release after the defendant’s completion of one year of his or her

supervised release term. 18 U.S.C. § 3583(e)(1). The statute instructs that early

termination of supervised release should occur only when the defendant’s conduct

and the interests of justice warrant such action. Id. Here, Defendant has served

more than two years of his four-year term of supervised release. He resides in

Detroit, sharing a home with one of his adult children, is employed, and attends

community college online. Defendant attaches letters from two university

professors to his motion, who praise Defendant’s intelligence and ability to attain a

college education. (ECF No. 3 at Pg ID 28-29.)

      The requirements for early termination of Defendant’s supervised release as

set forth in § 3583(e) are satisfied and the Court finds that the interests of justice

are served by now releasing Defendant from supervised release.

      Accordingly,

      IT IS ORDERED, that Defendant’s Motion for Early Termination of

Supervised Release pursuant to 18 U.S.C. § 3583(e) is GRANTED.

      IT IS SO ORDERED.
                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
 Dated: March 17, 2021                           U.S. DISTRICT JUDGE
                                           2
   Case 2:19-cr-20545-LVP ECF No. 7, PageID.41 Filed 03/17/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, March 17, 2021, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                        3
